Citation Nr: 0800296	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-03 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
instability of the right knee.

2.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.


REPRESENTATION

Appellant represented by:	VFW


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from September 1947 to March 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran has slight instability of the right knee.  

2.  The veteran's arthritis does not cause limitation of 
motion of the right knee with flexion limited to less than 45 
degrees or extension limited by more than 10 degrees, even 
after consideration of pain upon motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee instability are not met.  §§ 1155, 5107; 38 C.F.R. 
§§ 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for a rating in excess of 10 percent for 
right knee arthritis are not met.  §§ 1155, 5107; 38 C.F.R. 
§§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003, 5260, 5261 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In October 2003 and January 2005, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and in March 2006, the AOJ sent a letter to the 
veteran providing the notice required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the January 
2005 and March 2006 letters postdated the initial 
adjudication, the claims were readjudicated without taint 
from the prior decision, no prejudice has been alleged, and 
none is apparent from the record.  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as providing VA 
examinations.  The Board notes that it is unclear whether all 
the VA treatment records have been obtained.  The Board finds 
that no prejudice results, however, because the VA 
examinations conducted in 2003 and 2007 adequately describe 
the veteran's symptoms and physical limitations due to his 
right knee disability, and the records do not indicate that 
the findings reported by the examination records are 
inaccurate.  Consequently, the Board finds that the claims 
are ready for review.  

September 1997 private treatment records indicate that the 
veteran had a right knee arthroscopy with partial medial 
meniscectomy and removal of loose body.  See September 1997 
Columbia Twin Cities Hospital records.  The veteran was 
assessed with degenerative type tear of the medial meniscus 
and mild patellofemoral arthritis.  See October 1997 Fox 
statement.  

A November 2003 VA examination record reports the veteran's 
history of almost constant pain when bearing weight, going up 
stairs, or walking, fatigue with use, and "giving out".  
The veteran denied locking but said his knee swelled and was 
very stiff.  The veteran denied using a brace or any type of 
assistive device for walking.  Physical examination revealed 
that the veteran had no joint swelling, erythema, or 
effusion.  Range of motion was "good," and the veteran 
could flex to 140 degrees and extend to 0 degrees.  The 
veteran had no motion with varus or valgus stress and a 
negative anterior drawer sign.  The veteran did have a very 
positive McMurray's sign with a palpable click and 
crepitation with flexion and extension.  The right knee was 
tender to palpation on the medial joint line and the inferior 
and superior aspect of the patellar along the medial aspect.  
X-ray images showed slight narrowing of the medial 
compartment, with some anterior translation of the tibia on 
the femur and slight varus angulation at the knee.  There was 
also some marginal spurring and calcifications and three 
small ossicles above the anterior tibial eminence.  The 
veteran was diagnosed with residuals of partial medial 
meniscectomy and arthroscopic debridement with evidence of 
traumatic arthritis in all 3 joint compartments.  The 
examiner stated that it was likely that the veteran would 
experience an increase in pain, incoordination, weakness, and 
fatigability with repetitive use or during flare-ups.  

The February 2005 Form 9 reports the veteran's history of 
near-constant swelling in the right knee, with pain and 
grinding and popping with motion.  The veteran also reported 
that his activities were limited and that he has trouble 
climbing a ladder, going down steps, and stooping.  He also 
reported that the knee has a partial locking at times and he 
could not lift his legs as high as normal, which caused him 
to stumble.  

Another VA examination was conducted in January 2007.  The 
examination record reports the veteran's history of daily 
pain (estimated at 7/10) with flare-ups every 2 to 3 weeks 
(of 9/10), stiffness, and swelling.  The veteran reported 
that he was unable to descend stairs and had pain when 
climbing stairs.  The veteran stated that he had some 
instability, but no locking, subluxation, or dislocation.  
The veteran reported that he used a cane, but not a brace, 
and he had undergone steroid injections to alleviate the 
symptoms.  Physical examination revealed that the veteran had 
an antalgic gait.  The knee was noted to be enlarged, and it 
was tender over the patella.  There was no joint effusion.  
The veteran had full extension.  He could also flex to 90 
degrees before pain limited flexion.  There was no abnormal 
motion with valgus and varus stress, and the anterior and 
posterior drawer signs were negative.  The McMurray sign was 
also negative, but there was some crepitation and some 
grinding noted with tenderness palpated over the widened 
joint space.  The veteran was diagnosed with right knee 
degenerative arthritis with spurring and a significant 
decrease in function and range of motion.  

The veteran's records indicate findings of degenerative 
arthritis with pain upon motion and instability of the knee.  
The veteran is currently rated under Diagnostic Code (DC) 
5257, at 10 percent, for instability, and under DC 5003, at 
10 percent, for arthritis and painful motion.  

DC 5003 provides a 10 percent rating for arthritis when the 
range of motion is not compensable under either DC 5260 or 
5261, which respectively rate limitation of flexion and 
extension.  To obtain a higher rating, the evidence must show 
that compensable ratings are available under either or both 
of those rating criteria.  DC 5260 provides a 10 percent 
rating for flexion limited to 45 and a 20 percent rating for 
flexion limited to 30 degrees.  DC 5261 provides a 10 percent 
rating for extension limited to 10 degrees and a 20 percent 
rating for extension limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2007).  

Ratings for limitation of motion must reflect any functional 
limitation due to pain, flare-ups, fatigability, and 
incoordination that is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  It is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The records clearly indicate that no rating is available 
under DC 5260.  A noncompensable rating under DC 5260 
requires a limit of flexion to 60 degrees.  In this case, the 
veteran can flex to 90 degrees before pain sets in, which is 
too great to warrant even a noncompensable rating, including 
after considering pain and any additional limitation due to 
repetition or flare-up.  

The records are also against rating the veteran under DC 5261 
instead of 5003.  Because no rating is available under DC 
5260, the veteran can only obtain a higher rating for his 
arthritis if his extension is limited to 15 degrees, thereby 
warranting a 20 percent rating under DC 5261.  The veteran's 
VA examinations all report the ability to extend to 0 
degrees, which, even after consideration for pain, would not 
warrant a compensable rating.  Consequently, a higher rating 
is not warranted for the veteran's right knee arthritis.  

The veteran is also currently rated under DC 5257, at 10 
percent, for slight instability.  DC 5257 provides a 20 
percent rating for moderate instability and a 30 percent 
rating for severe instability.  The evidence of record does 
not support a 20 percent rating.  Although the veteran has 
reported that he has some instability, locking, and "giving 
way," both examinations indicated negative findings of 
motion with valgus and varus stress and no objective findings 
of instability.  Additionally, although the veteran has 
reported falls, he reported that the falls result from an 
inability to fully lift his knee rather than instability.  In 
sum, the evidence does not indicate that the veteran's right 
knee disability results in moderate instability.  
Consequently, a rating in excess of 10 percent is not 
warranted.  

The records also do not indicate that any other rating code 
is applicable in this case.  Consequently, the veteran's 
request for increased ratings is denied.  
ORDER

A rating in excess of 10 percent for right knee arthritis is 
denied.

A rating in excess of 10 percent for right knee instability 
is denied.  



____________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


